CASE 0:20-cv-02233-MJD-KMM Doc. 1-1 Filed 10/26/20 Page 1 of 2


                                                                     PEMNALLY          SERVED


                             STATE OF MINNESOTA
                           FOURTH JLIDICIAL DTSTRTCT
                             COUNTY OF HENNEPIN

An&ewJohnson,                                                                    _'l
                                                                             I

                                                                             rrl
                                                  Civil Action No.                            ).r -11
              Plaintiff,
                                                                             $fl        $'t   rf!
       v.                                                                    { rc)            i- Itl
                                                                               |TlD
                                                                             rft ,r
                                                                                 :!E          F(3
                                                                             { xqp
Officer Ven (Badge No. 7399), Officer Weis                       SUMMONS
                                                                                              :-p
@adge No. 7620), SetgeantJameil
Mohammad @adge No. 5150) and the City                                                   g)    #
of Minneapolis.

              Defendants




                     THIS SUMMONS IS DIRECTED TO:
                              Sergeant Jameil Mohammad
                                      City Hall
                                   350 Fifth St. S.
                           Room 130, Minneapolis, MN 55415

I.   YOU ARE BEING SUED.
The Plaintiff haa stated a lawsuit against you. The Plaintiffs Complaint against you
is attached to this Summons. Do not throw these papers away. They are official
papers that affect your rights. You must respond to this lawsuit even though it may
not yet be filed with the Court and there may be no court file number on this
Summons.

2. YOU MUST REPLY UNTHIN 21 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this summons a written response
called an Answer within 27 days of the date on which you received this Summons.
You must send a copy of yout Answer to the person who signed this Summons
located at:

                             A.L. Brown, Attorney at Law
                       CAPITOL CITY LAW GROUP,I,LC
                             287 East Sixth Sueet, Suite 20
                              Saint Paul, Minnesota 55101



                                           7


                                                                             Exhibit 1
CASE 0:20-cv-02233-MJD-KMM Doc. 1-1 Filed 10/26/20 Page 2 of 2




3. YOU MUST RESPOND TO EACH CLAIM.
'I'hc ;\rrsrvcr is \roul writtcll respolrsc t() tlre Plaintiffs' ()omplaint. In vour Ansrr",(:r:
vou tnust stetc wltcthcr yoLr agrcc or disagrcc rvith cach pararlraph o[ thc Complaint.
If vr:u bcljevc thc Plaintiif,s should not bc givcn evcr:vrhins asl<ccl k'rr in rhc
Cclnrplaint, ):ou rnust say so in vour ,'\nsrvcr.

4. YOU \ilLL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
R-ESPONSE TO TI{E COMPI"AINT TO THE PERSON $(/HO SIGNED
THIS SUMIUONS.
If vori do rrot arls\r,cl: witfiin 20 clarrs, yoti will losc tlris casc. \'orl rvill rror gcr to tell
)'our siclc of thc storv, and thc Cotrrt mar. clccicle agairrst \.ou and irrvarcl thc Plaintifis
cr.cn'thin.g ashcd tirr in thc Oomplnint. If r,ot, clo n<'>t wAnt [o c()rrtcsl the claims statecl
in rlrc (,ornplaint, vou clo not nccd to rcsponcl. ,\ dclirr-rlt judgnrcnt carr thcn bc
cntcrcd against r'ou firr thc r:cljcf rccp-rcstccl in thc Oornplainr.

5, LEGAL ASSISTANCE.
You mar rvish to get lcgal lrclp frrrrn a l;rrvvcr'. Ii'v,ru ckr not havc ir las,vcr, thc Court
.r\cln:.inistrat(x nlav harre infr-rrmation abr>ut placcs u,hcrc vou ctn gct ]cgal assistnncc.
Even if you cannot get legal help, yotr must still provide a u,ritten Ansrver to
protect your rights or you may lose the case.

6. ALTERNATIVE DISPUTE RESOLUTION.
'l'hc partics r'r"Iav agrcc to or bc ordct:ccl to pnrticipirtc in an altcrnativc clispr"rtc
rcsr:lr"rtion pfoccss urrclcr llurle 114 of thc Minncscrra Cicncral ltrrlcs oI Placticc. \'or.r
rnust still scnd vr.rur rvrittcn responsc to thc Complaint cvcn -iF volr cxpcct to usc
alternative fircans of rcsolving this disputc.



I)atcd: Octobcr 5,2020                        Itcspcctiullv submittccl,
                                                                                                          I



                                              ;\. J.. llrr:rvn (# 331909)
                                              CAPITOL CITY LAW GROUP, LLC
                                              287 llasr Sixlh Strcct, Suritc 20
                                              Srint Par"rl, I{N 55101
                                              'l'clcphonc: (651) 705-8580
                                              Facsirnilc: (651) 705-8581
                                              l'l-i\lail: \.l".ltr,nr rrllrr(.(.1..\\\'( l.( .( )\l




                                                 d



                                                                                                      Exhibit 1
